DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/10/2019 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2018/0018587 A1) in view of Mahadeswaraswamy et al. (US 2020/0311418 A1).
 	Regarding claim 1. Kobayashi a method for training an adaptive controller, the method comprising:
 	receiving a set of training data comprising a plurality of training samples, wherein each training sample comprises a state and a true uncertain effect value; (Paragraphs [0060-0061] teach the machine learning device collected training data set and use of learn model predict variable value effect of an unknow 
 	computing an uncertain effect value based on the state (Paragraph [0062] teach calculated/prediction the effect of an unknow instance);
 	updating the adaptive controller based on the computed set of losses (Paragraphs [0123], [0146]) teach update the prediction).
 	Kobayashi is silent on
 	computing a set of one or more losses based on the true uncertain effect value and the computed uncertain effect value.
	In an analogous art, Mahadeswaraswamy  teaches
 	computing a set of one or more losses based on the true uncertain effect value and the computed uncertain effect value (Paragraphs [0050], [0066] teach computing loss function).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kobayashi with Mahadeswaraswamy’s system such that computing a set of one or more losses based on the true uncertain effect value in order to provide an accurate data and efficiency communication.
 	Regarding claim 3. Kobayashi and Mahadeswaraswamy teach the method of claim 1, Mahadeswaraswamy teaches wherein the adaptive controller comprises a set of one or more deep neural network (DNNs) (Paragraph [0047], [0057]).

  	Regarding claim 4. Kobayashi and Mahadeswaraswamy teach the method of claim 3, Mahadeswaraswamy teaches wherein updating the adaptive controller comprises backpropagating the computed set of losses through the set of DNNs (Paragraphs [0047], [0050]).

 	Regarding claim 5. Kobayashi and Mahadeswaraswamy teach the method of claim 3, Mahadeswaraswamy teaches wherein updating the adaptive controller comprises updating at least one layer of the set of DNNs using spectrally normalized weight matrices (Paragraphs [0050], [0066]).

 	Regarding claim 7. Kobayashi and Mahadeswaraswamy teach the method of claim 1, Kobayashi teaches wherein computing the set of losses comprises computing at least one of a group consisting of a position tracking error and a prediction error (Paragraph [0085]).

 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2018/0018587 A1) in view of Mahadeswaraswamy et al. (US 2020/0311418 A1) and further view of Chen (US 2018/0194490 A1).
 	Regarding claim 2. Kobayashi and Mahadeswaraswamy teach the method of claim 1, but is silent on wherein the true uncertain effect value is a disturbance force caused by at least one of the group consisting of ground effects and wind conditions.
	In an analogous art, Chen teaches
 	wherein the true uncertain effect value is a disturbance force caused by at least one of the group consisting of ground effects and wind conditions (Paragraph [0062] teach force disturbances by wind).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kobayashi and Mahadeswaraswamy with Chen system such that disturbance force caused by at least one of the group consisting of ground effects and wind conditions in order to provide a safety and stable when in movement motion.

 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2018/0018587 A1) in view of Mahadeswaraswamy et al. (US 2020/0311418 A1) and further view of Zakrzewski (US 6,473,746 B1).
 	Regarding claim 6. Kobayashi and Mahadeswaraswamy teach the method of claim 3, but is silent on wherein updating the adaptive controller comprises updating each layer of the set of DNNs using spectrally normalized weight matrices to constrain the Lipschitz constant of the set of DNNs.
	In an analogous art, Zakrzewski teaches
 	wherein updating the adaptive controller comprises updating each layer of the set of DNNs using spectrally normalized weight matrices to constrain the Lipschitz constant of the set of DNNs (Col.5, lines 22, 30-35 teach weight matrices to constrain the Lipschitz constant).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kobayashi and Mahadeswaraswamy with Zakrzewski’s system such that using spectrally normalized weight matrices to constrain the Lipschitz constant of the set of DNNs in order to provide an accurate data values.

 	Claim(s)  8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2018/0018587 A1) in view of Mahadeswaraswamy et al. (US 2020/0311418 A1) and further view of Phan et al. (US 2020/0125877 A1).
 	Regarding claim 8. Kobayashi and Mahadeswaraswamy teach the method of claim 1, but is silent on wherein the desired state comprises at least one of the group consisting of an attitude, a global position, and a velocity.
	In an analogous art, Phan teaches
 	wherein the desired state comprises at least one of the group consisting of an attitude, a global position, and a velocity (Paragraph [0003] teach velocity).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kobayashi and Mahadeswaraswamy with Phan’s system such that the desired state comprises at least one of the group consisting of an attitude, a global position, and a velocity in order to provide an accurate location of the device.

 	Regarding claim 9. Kobayashi and Mahadeswaraswamy teach the method of claim 1, further Phan teaches wherein computing an uncertain effect value of an environment comprises determining a set of kernel functions that approximate the uncertain effect value (Paragraphs [0031], [0058]).

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2018/0018587 A1) in view of Mahadeswaraswamy et al. (US 2020/0311418 A1) in view of Phan et al. (US 2020/0125877 A1) and further view of Zakrzewski (US 6,473,746 B1).
 	Regarding claim 10. Kobayashi and Mahadeswaraswamy teach the method of claim 1, but is silent on
 	the adaptive controller comprises a set of one or more deep neural networks (DNWNs) with Rectified Linear Units (ReLU) activation;
 	computing an uncertain effect value of an environment comprises determining a set of kernel functions that approximate the uncertain effect value utilizing the set of DNNs;
 	updating the adaptive controller comprises updating each layer of the set of DNNs using spectrally normalized weight matrices to constrain the Lipschitz constant of the set of DNNs. 
 	In an analogous art, Phan teaches wherein:
 	the adaptive controller comprises a set of one or more deep neural networks (DNWNs) with Rectified Linear Units (ReLU) activation (Paragraph [0050] teach ReLU function);
 	computing an uncertain effect value of an environment comprises determining a set of kernel functions that approximate the uncertain effect value utilizing the set of DNNs (Paragraph [0058], [0118-0119] teach kernels function).
	Kobayashi, Mahadeswaraswamy and Phan is silent on
 	updating the adaptive controller comprises updating each layer of the set of DNNs using spectrally normalized weight matrices to constrain the Lipschitz constant of the set of DNNs. 
 	In an analogous art, Zakrzewski teaches
 	wherein updating the adaptive controller comprises updating each layer of the set of DNNs using spectrally normalized weight matrices to constrain the Lipschitz constant of the set of DNNs (Col.5, lines 22, 30-35 teach weight matrices to constrain the Lipschitz constant).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kobayashi and Mahadeswaraswamy with Zakrzewski’s system such that using spectrally normalized weight matrices to constrain the Lipschitz constant of the set of DNNs in order to provide an accurate data values.

Claims 11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghahramani et al. (US 2018/0114113 A1) in view of Mahadeswaraswamy et al. (US 2020/0311418 A1).
 	Regarding claim 11. Ghahramani teaches a method for online adaptation of an adaptive controller, the method comprising:
 	receiving a set of inputs comprising a desired state for a quadrotor (Paragraphs [0091 aircraft that received sensor data as input);
 	predicting uncertain effects using a model comprising a plurality of layers (Paragraphs [0032], [0044], [0052], [0081] teach predict characteristic of a network );
 	generating control inputs based on the predicted uncertain effects;
receiving updated state (Paragraphs [0055], [0061] teach predict output and update network);
 	updating a subset of the plurality of layers of the model based on the computed loss (Paragraphs [0027],[0031] teach update loss function).
	Ghahramani is silent on
 	computing a set of one or more losses based on the updated state and the desired state; and
 	updating a subset of the plurality of layers of the model based on the computed loss.
In an analogous art,  Mahadeswaraswamy teaches
 	computing a set of one or more losses based on the true uncertain effect value and the computed uncertain effect value (Paragraphs [0050], [0066] teach computing loss function).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Ghahramani with Mahadeswaraswamy’s system such that computing a set of one or more losses based on the true uncertain effect value in order to provide an accurate data and efficiency communication.
 	Regarding claim 13. Ghahramani and Mahadeswaraswamy teach the method of claim 11, Mahadeswaraswamy teaches wherein the model comprises a set of one or more deep neural networks (DNNs), wherein updating the model comprises backpropagating the computed set of losses through the set of DNNs (Paragraphs 00047], [0057]).

 	Regarding claim 14. Ghahramani and Mahadeswaraswamy teach the method of claim 13, Mahadeswaraswamy teaches wherein updating the model comprises updating weights for only one layer of the set of DNNs (Paragraphs [0047], [0050]).

Regarding claim 15. Ghahramani and Mahadeswaraswamy teach the method of claim 14, Mahadeswaraswamy teaches wherein updating weights for the only one layer comprises using spectrally normalized weight matrices. (Paragraphs [0055], [0066]).

 	Regarding claim 17. Ghahramani and Mahadeswaraswamy teach the method of claim 11, Ghahramani teaches wherein computing the set of losses comprises computing at least one of a group consisting of a position tracking error and a prediction error (Paragraphs [0010], [0031], [0052]).

 	Regarding claim 18. Ghahramani and Mahadeswaraswamy teach the method of claim 11, Ghahramani teaches wherein the input comprises a desired state for the quadrotor and a current state for the quadrotor, wherein the state for the quadrotor comprises at least one of the group consisting of an attitude, a global position, and a velocity (Paragraph [0091]).

 	Regarding claim 19, Ghahramani and Mahadeswaraswamy teach the method of claim 11, Ghahramani teaches wherein predicting uncertain effects comprises determining a set of kernel functions that approximate the uncertain effects (Paragraph [0050]).

Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ghahramani et al. (US 2018/0114113 A1) in view of Mahadeswaraswamy et al. (US 2020/0311418 A1) and further view of Chen (US 2018/0194490 A1).
 	Regarding claim 12. Ghahramani and Mahadeswaraswamy the method of claim 11, but is silent on wherein the uncertain effects comprise a disturbance force caused by at least one of the group consisting of ground effects and wind conditions.
	In an analogous art, Chen teaches
 	wherein the true uncertain effect value is a disturbance force caused by at least one of the group consisting of ground effects and wind conditions (Paragraph [0062] teach force disturbances by wind).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kobayashi and Mahadeswaraswamy with Chen system such that disturbance force caused by at least one of the group consisting of ground effects and wind conditions in order to provide a safety and stable when in movement motion.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ghahramani et al. (US 2018/0114113 A1) in view of Mahadeswaraswamy et al. (US 2020/0311418 A1) and further view of Zakrzewski (US 6,473,746 B1).
 	Regarding claim 16. Ghahramani and Mahadeswaraswamy teach the method of claim 13, but is silent on wherein updating the model comprises updating cach layer of the set of DNNs using spectrally normalized weight matrices to constrain the Lipschitz constant of the set of DNNs.
 	In an analogous art, Zakrzewski teaches
 	wherein updating the adaptive controller comprises updating each layer of the set of DNNs using spectrally normalized weight matrices to constrain the Lipschitz constant of the set of DNNs (Col.5, lines 22, 30-35 teach weight matrices to constrain the Lipschitz constant).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kobayashi and Mahadeswaraswamy with Zakrzewski’s system such that using spectrally normalized weight matrices to constrain the Lipschitz constant of the set of DNNs in order to provide an accurate data values.
 	
 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ghahramani et al. (US 2018/0114113 A1) in view of Mahadeswaraswamy et al. (US 2020/0311418 A1) in view of Phan et al. (US 2020/0125877 A1) and further view of Zakrzewski (US 6,473,746 B1).
 	Regarding claim 20. Ghahramani and Mahadeswaraswamy teach the method of claim 11, but is silent on wherein:
  	the model comprises a set of one or more deep neural networks (DNNs) with Rectified Linear Units (ReLU) activation;
	predicting an uncertain effects comprises determining a set of kernel functions that approximate the uncertain effect value utilizing the set of DNNs; and
 	updating the adaptive controller comprises updating each layer of the set of DNNs using spectrally normalized weight matrices to constrain the Lipschitz constant of the set of DNNs.
	In an analogous art, Phan teaches 
 	the model comprises a set of one or more deep neural networks (DNNs) with Rectified Linear Units (ReLU) activation (Paragraph [0050]);
	predicting an uncertain effects comprises determining a set of kernel functions that approximate the uncertain effect value utilizing the set of DNNs (Paragraphs [0118-0119]).
     Ghahramani, Mahadeswaraswamy and Phan is silent on
 	updating the adaptive controller comprises updating each layer of the set of DNNs using spectrally normalized weight matrices to constrain the Lipschitz constant of the set of DNNs. 
 	In an analogous art, Zakrzewski teaches
 	wherein updating the adaptive controller comprises updating each layer of the set of DNNs using spectrally normalized weight matrices to constrain the Lipschitz constant of the set of DNNs (Col.5, lines 22, 30-35 teach weight matrices to constrain the Lipschitz constant).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Ghahramani and Mahadeswaraswamy with Zakrzewski’s system such that using spectrally normalized weight matrices to constrain the Lipschitz constant of the set of DNNs in order to provide an accurate data values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641